Citation Nr: 1325750	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left hip disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for low back disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability, and if so, whether service connection is warranted.

4.  Entitlement to service connection for right hip disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1979 and had periods of national guard service from March 1979 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2013 for a Board hearing, which was held by the undersigned in April 2013. 

The issues of service connection for each disability, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left hip disability, low back disability, and left knee disability in January 2007 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determinations.

2.  Since the final January 2007 decision, certain evidence relating to unestablished facts necessary to substantiate the claims which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claims for service connection for left hip, low back, and left knee disabilities. 


CONCLUSIONS OF LAW

1.  The January 2007 RO decision denying service connection for left hip, low back, and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The criteria to reopen the claims for service connection for left hip, low back, and left knee disabilities based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for service connection for left hip, low back, and left knee disabilities and remands them to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to these issues at this time.  

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The RO denied service connection for left hip, low back, and left knee disabilities in January 2007, and the Veteran was notified of this decision and of his appellate rights by a letter dated that month.  He did not appeal.  Additional evidence was not received within one year of notification of the determination.  Thus, the January 2007 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claims was on the basis that there was no evidence showing a low back or left hip condition occurred in or was caused by service; and that there was no evidence that the Veteran's left knee condition permanently worsened as a result of service.  In reviewing the rating decision, the Board believes it arguable that the RO also denied on the basis that there was no medical evidence of current disabilities.  In this regard, they cited the fact that the Veteran had failed to respond to a request for medical evidence of the disabilities since service.   

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for chloracne in January 2007 is sufficient to reopen the claims.  April 1997 and more recent medical records show low back and left hip disabilities; a November 2008 VA examination report found left knee impairment and diagnosed residual of left knee surgery.  

This evidence shows current left hip, low back, and left knee disabilities.  The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claims and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claims for service connection for left hip, low back, and left knee disabilities.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.



ORDER

New and material evidence has been received to reopen the claims of service connection for left hip, low back, and left knee disabilities.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The Veteran seeks service connection for bilateral hip, low back, and left knee disabilities.  Left hip, bow back, and left knee disabilities are currently diagnosed, as reported earlier, and right hip disability is also currently diagnosed as reflected by a November 2008 VA examination report.  He appears to be claiming that they were caused or (regarding the left knee) made worse in service by the September 1985 injury that caused his service-connected left foot disability, or that they are due to his service-connected old contusion, left foot injury.  

A June 1984 service examination report notes that the Veteran had had left knee surgery for removal of cartilage from his patella in 1976.  Examination in June 1984 revealed no limited range of motion of the left knee.  Available service treatment records show no treatment for or problems with the Veteran's left or right hip, low back, or left knee at any time, including at the time of and following his September 1985 left foot injury.  

VA has a duty to assist the Veteran with these claims as there is evidence of current disabilities as well as a service-connected left foot disability which possibly could have caused or aggravated hip, low back, and left knee disabilities.  There was a VA examination in 2008 addressing matters of causation.  However, not all matters of causation which need to be addressed were addressed in that examination.  Specifically, the examiner did not indicate whether the Veteran's current bilateral hip, low back, or left knee disabilities were aggravated by his service-connected old contusion, left foot injury.  The Board notes that secondary service connection can be granted for any disability that has been caused or aggravated (made chronically worse) by a service-connected disability.  38 C.F.R. § 3.310; Allen.  To adequately develop the record, remand for another VA examination is required.  

Beforehand, however, any additional relevant medical records of treatment the Veteran has received for the disabilities at issue should be obtained.  This should include any available pre-service medical records of left knee treatment; the reports of treatment the Veteran received from Drs. Van Houten, Shapiro, and Zann, who are mentioned in a September 2000 private medical record; and any service treatment records in the Veteran's possession.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain any additional available medical records relevant to the Veteran's claims for service connection for bilateral hip, low back, and left knee disability, including all available pre-service medical records of left knee treatment as well as all available medical records of treatment which the Veteran has received from Drs. Van Houten, Shapiro, and Zann.  Any additional service treatment records which are in the Veteran's possession should be obtained.  

2.  After the above record development is completed, the Veteran should be scheduled for a VA orthopedic examination with regard to his claims for service connection for bilateral hip, low back, and left knee disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current bilateral hip, low back, and left knee disorders should be clearly reported. 

The examiner should respond to the following:

     a)  With regard to any current left hip disability, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to the 1985 incident in which the Veteran injured his left foot? 

     b)  With regard to any current bilateral hip, low back, and/or left knee disabilities, is it at least as likely as not (a 50% or higher degree of probability) that such disorder(s) is/are proximately due to or caused by the service-connected left foot disability? 

     c)  With regard to any current bilateral hip, low back, and/or left knee disabilities, is it at least as likely as not (a 50% or higher degree of probability) that such disorder(s) has/have been aggravated by the service-connected left foot disability?

The examiner should furnish reasons for the opinions. 

3.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims for service connection for bilateral hip, low back, and left knee disability.  If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


